               Case 2:19-bk-12504-BB                          Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30                                                 Desc
                                                               Main Document    Page 1 of 12



         ttorney or arty ame   ddre       Te ephone           o .   tate ar       o.                           T
         mai ddre
       i bert . abe
      yabe      a drid epite. om
      o eph . e motte
     de motte a drid epite. om
            I        IT
              t and ri e      ite
      . . o
      an ie o
     Te ephone
      a imi e




            Ind du             n            u   n         n
                n         J           n               n

                                                                T     ST T S    R PT                                O RT
                                                TR            STR    TO      OR   - OS                                       S     SO

     In re                                                                                                 .           b
                                                                                                      T
                     .          T
                T
                                                                                                           OT          O MOT O        MOT O OR
                                                                                                          R             ROM T      TOM T ST
                                                                                                                           R 11 .S. .

                                                                                                                       P RSO         PROP RT

                                                                                                  T            tober
                                                                                             TI                    a.m.

                                                                          ebtor        .              T


     M                                                        . .
.
                           a t Temp e treet o n e e                                                                        e t o rth treet anta na
                               rban o e ard      ood and                      i                                            tate treet anta arbara
                           T e fth treet i er ide

     .         oti e i i en to the ebtor and tr tee if any e pondin artie their attorney if any and other intere ted
             partie that on the date and time and in the o rtroom tated abo e o ant i re e t that thi o rt enter an order
              rantin re ief from the a tomati tay a to ebtor and ebtor ban r pt y e tate on the ro nd et forth in the
             atta hed otion.

     .       To fi e a re pon e to the motion yo may obtain an appro ed o rt form at     . a b.  o rt . o form for                                                     e in
             preparin yo r re pon e optiona        form         .    .             or yo may prepare yo r re pon e                                                    in
             the format re ired by              and the o rt an a .




                Thi form i mandatory. It ha been appro ed for            e by the      nited tate         an r pt y o rt for the   entra    i tri t of   a ifornia.

    Jun 2014                                                                           a e                                                 4001-1.R S.PP.MOT O
            Case 2:19-bk-12504-BB               Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30                                           Desc
                                                 Main Document    Page 2 of 12


 .       hen er in a re pon e to the motion er e a opy of it pon the o ant attorney or pon                                           o ant if the motion
        a fi ed by an nrepre ented indi id a at the addre   et forth abo e.

 .     If yo fai to time y fi e and er e a ritten re pon e to the motion or fai to appear at the hearin                              the o rt may deem
           h fai re a on ent to rantin of the motion.

 .           Thi motion i bein heard on                 TI   p r ant to            d . If yo    i h to oppo e thi motion
             yo m t fi e a ritten re pon e to thi motion ith the o rt and er e a opy of it pon the o ant attorney or
              pon o ant if the motion a fi ed by an nrepre ented indi id a at the addre      et forth abo e no e than
                day before the hearin and appear at the hearin of thi motion.

 .           Thi motion i bein heard on       T         TI     p r ant to                                     b . If yo        i h to oppo e thi
             motion yo m t fi e and er e a re pon e no ater than d                                           and                          and yo
             may appear at the hearin .

       a.          n app i ation for order ettin hearin on hortened noti e                a not re      ired a         ordin to the a endarin
                  pro ed re of the a i ned d e .

       b.          n app i ation for order ettin hearin on hortened noti e a fi ed and a ranted by the o rt and                                           h
                  motion and order ha e been or are bein er ed pon the ebtor and pon the tr tee if any .

        .          n app i ation for order ettin hearin on hortened noti e and remain pendin . fter the o rt ha r ed
                  on that app i ation yo   i be er ed ith another noti e or an order that i pe ify the date time and p a e
                  of the hearin on the atta hed motion and the dead ine for fi in and er in a ritten oppo ition to the
                  motion.


 ate              t                                                                  drid e ite
                                                                                rinted name of a firm if app i ab e


                                                                                i bert . abe
                                                                                rinted name of indi id a              o ant or attorney for          o ant



                                                                                i nat re of indi id a          o ant or attorney for              o ant




            Thi form i mandatory. It ha been appro ed for   e by the   nited tate   an r pt y o rt for the    entra     i tri t of   a ifornia.

Jun 2014                                                               a e                                            4001-1.R S.PP.MOT O
            Case 2:19-bk-12504-BB                             Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30                                                    Desc
                                                               Main Document    Page 3 of 12


           MOT O                OR R                     ROM T                       TOM T                ST           S TO P RSO                     PROP RT
 .        o ant ha a perfe ted e                 rity intere t in the roperty.

 . T        P                           P

     a.                 ehi e                    nu        u                  nd             d               and    o er   an e      o er

                             Id n            n       u
                            n                        n    n       ebtor          o       e    ion


     b.                ipment           nu       u                 nd

                         nu

                            n       n    n

      .           ther er ona            roperty                  d n        n       n               n    nd          n


 .

     a.            o ntary ban r pt y petition                              n in o ntary ban r pt y petition
                 nder hapter                                                          a fi ed on d                                                      .

     b.          n order to on ert thi                   a e to hapter                                                            a entered on d                               .
      .           an a           onfirmed on d                                           .


 .                      R                    S

     a.            r    ant to           . . .                d         a     e e i t to rant                  o ant the re      e ted re ief from tay a fo o

                        o ant       intere t in the roperty i not ade                              ate y prote ted.
                                o ant       intere t in the roperty i not prote ted by an ade                              ate e     ity      hion.
                            The fair mar et a e of the roperty i de inin and payment are not bein made to                                                           o ant
                              ffi ient to prote t o ant intere t a ain t that de ine.
                             roof of in ran e re ardin the roperty ha not been pro ided to o ant de pite the                                                        ebtor
                            ob i ation to in re the o atera nder the term of o ant    ontra t ith the ebtor.
                             ther              d n nu      n     .

                       The ban r pt y a e                  a fi ed in bad faith.

                                 o ant i the on y reditor or one of ery fe                                reditor     i ted or     hed ed in the            ebtor        a e
                                ommen ement do ment .




            Thi form i mandatory. It ha been appro ed for                   e by the         nited tate     an r pt y o rt for the    entra    i tri t of   a ifornia.

Jun 2014                                                                                     a e                                              4001-1.R S.PP.MOT O
          Case 2:19-bk-12504-BB                      Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30                                                  Desc
                                                      Main Document    Page 4 of 12


                            The roperty a tran ferred to the                   ebtor either       t before the ban r pt y fi in or after the fi in .

                                non indi id a entity a reated                  t prior to the ban r pt y petition date for the o e p rpo e of
                            fi in thi ban r pt y a e.

                             ther ban r pt y a e               ere fi ed in hi h an intere t in the roperty a a                        erted.

                            The ebtor fi ed on y a fe  a e ommen ement do ment       ith the ban r pt y petition.                                              hed e
                            and tatement of finan ia affair or hapter p an if appropriate ha e not been fi ed.

                               12 1             n     payment on a o nt of the roperty are bein made thro h the p an
                      and p an payment ha e not been made to the hapter        or hapter tr tee for payment d e
                         po tpetition pre onfirmation  po tpetition po t onfirmation.

                      The ea e ha mat red been re e ted or deemed re e ted by operation of a .

                      The     ebtor fi ed a tatement of intention that indi ate the                   ebtor intend to              rrender the roperty.

                        o ant re ained po e ion of the roperty on d                                                           hi h i
                         prepetition    po tpetition.

                       or other a     e for re ief from tay              ee atta hed ontin ation pa e.

     b.           r     ant to       . . .      d       the ebtor ha no e ity in the roperty and p r                                         ant to            . . .
                        d          the roperty i not ne e ary for an effe ti e reor ani ation.


 .                                               S       .   o ant too po tpetition a tion a ain t the roperty or the                            ebtor.
     a.        The e a tion    ere ta en before o ant ne that the ban r pt y petition had been fi ed and                                               o ant o d
               ha e been entit ed to re ief from tay to pro eed ith tho e a tion
     b.           o ant ne the ban r pt y a e had been fi ed b t                            o ant pre io      y obtained re ief from tay to pro eed
                 ith the e enfor ement a tion
      .          ther


 .                          S            M                   Decl                       e        e        e    e       l           e                          c e

     a. The                               T                         TI    on pa e      of thi motion.

     b.           pp ementa de aration               .

      .        The tatement made by the ebtor nder pena ty of per ry on ernin     o ant    aim and the roperty a
                 et forth in ebtor a e ommen ement do ment .       thenti ated opie of the re e ant portion of
               the a e ommen ement do ment are atta hed a        hibit          .
     d.          ther


 .                    M                      P                                                                     .




           Thi form i mandatory. It ha been appro ed for            e by the   nited tate     an r pt y o rt for the       entra    i tri t of   a ifornia.

Jun 2014                                                                       a e                                                 4001-1.R S.PP.MOT O
           Case 2:19-bk-12504-BB                Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30                                                  Desc
                                                 Main Document    Page 5 of 12


M

 .       e ief from the tay i    ranted nder                . . .                 d               . . .          d

 .           o ant and any           e    or or a i n may pro eed nder app i ab e nonban r pt y a                                   to enfor e it
           remedie to repo       e       and e the roperty.

 .           onfirmation that there i no tay in effe t.

 .         The tay i ann ed retroa ti e to the petition date. ny po tpetition a tion ta en by                                 o ant to enfor e it
           remedie re ardin the roperty do not on tit te a io ation of the tay.

 .         The o debtor tay of   . . .      a or                              a i terminated modified or ann ed a to the o debtor on
           the ame term and ondition a to the ebtor.

 .         The        day tay pre    ribed by                 a         i     ai ed.

 .         The order i bindin in any other ban r pt y a e p rportin to affe t the roperty fi ed not ater than year after
           the date of entry of  h order e ept that a debtor in a b e ent a e may mo e for re ief from the order
           ba ed pon han ed ir m tan e or for ood a e ho n after noti e and hearin .

 .         The order i bindin and effe ti e in any ban r pt y a e ommen ed by or a ain t the                                     ebtor for a period of
           day    o that no f rther a tomati tay ha ari e in that a e a to the roperty.

 .         The order i bindin and effe ti e in any ban r pt y a e ommen ed by or a ain t any debtor ho aim any
           intere t in the roperty for a period of  day    o that no f rther tay ha ari e in that a e a to the roperty.

     .     The order i bindin and effe ti e in any f t re ban r pt y a e no matter ho the debtor may be
                itho t f rther noti e or     pon re ordin of a opy of thi order or i in appropriate noti e of it entry in
            omp ian e ith app i ab e nonban r pt y a .

     .     If re ief from tay i not ranted the o rt order ade                         ate prote tion.

     .       ee ontin ation pa e for other re ief re        e ted

 ate              t                                                                           drid e ite
                                                                                         rinted name of a firm

                                                                                         i bert . abe
                                                                                         rinted name of indi id a            o ant or attorney for          o ant


                                                                                         i nat re of indi id a       o ant or attorney for               o ant




  Thi    otion for e ief from tomati tay ha not on tit te a ai er of the ithin party ri ht to re ei e er i e p r ant to
  ed. . i . .        made app i ab e to thi pro eedin by ed. . an r. .                 not ith tandin    drid e ite
parti ipation in thi pro eedin . oreo er the ithin party doe not a thori e drid e ite           either e pre y or imp ied y
thro h drid e ite            parti ipation in thi pro eedin to a t a it a ent for p rpo e of er i e nder ed. . an r. .
      .




            Thi form i mandatory. It ha been appro ed for    e by the       nited tate      an r pt y o rt for the   entra     i tri t of   a ifornia.

Jun 2014                                                                    a e                                              4001-1.R S.PP.MOT O
Case 2:19-bk-12504-BB   Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30   Desc
                         Main Document    Page 6 of 12
Case 2:19-bk-12504-BB   Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30   Desc
                         Main Document    Page 7 of 12
Case 2:19-bk-12504-BB   Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30   Desc
                         Main Document    Page 8 of 12
Case 2:19-bk-12504-BB   Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30   Desc
                         Main Document    Page 9 of 12
Case 2:19-bk-12504-BB   Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30   Desc
                        Main Document    Page 10 of 12
Case 2:19-bk-12504-BB   Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30   Desc
                        Main Document    Page 11 of 12
          Case 2:19-bk-12504-BB                Doc 23 Filed 08/26/19 Entered 08/26/19 13:10:30                                           Desc
                                               Main Document    Page 12 of 12



                                       PROO O S R                              O          O       M       T
I am o er the a e of        and not a party to thi ban r pt y a e or ad er ary pro eedin .                      yb     ine         addre        i
                                   t and ri e      ite      . . o          an ie o

  tr e and orre t opy of the fore oin do ment entit ed
                             R 11 .S. .                                                              P RSO             PROP RT                  i be
 er ed or a er ed       on the d e in hamber in the form and manner re                            ired by                 d and                 in the
manner tated be o

1. TO     S R         T     O RT        OT     O        TRO                        r ant to ontro in  enera
  rder and     the fore oin do ment i be er ed by the o rt ia          and hyper in to the do ment. n       t
         I he ed the          do et for thi ban r pt y a e or ad er ary pro eedin and determined that the
fo o in per on are on the e troni    ai oti e i t to re ei e    tran mi ion at the emai addre e tated be o

 .S. TR ST                                           TTOR       OR                  TOR                   TR ST
  tpre ion . a.e f         do . o                   . .   o ina                                            ohn   en ha a T
                                                  info     a . om                                         men ha a men ha a pa. om

                                                                                            er i e information ontin ed on atta hed pa e

 . S R              T   ST T S M
  n      t          I er ed the fo o in per on and or entitie at the a t no n addre e in thi ban r pt y a e or
ad er ary pro eedin by p a in a tr e and orre t opy thereof in a ea ed en e ope in the nited tate mai fir t a
po ta e prepaid and addre ed a fo o . i tin the d e here on tit te a de aration that mai in to the d e i be
 omp eted no ater than   ho r after the do ment i fi ed

PR S                                                  TOR                                                     ORRO    R
 onorab e heri    ebond                             d ard ame   er to                                         ame ohn er to
 d ard . oyba edera       i din                           oyd o hton                                               oyd o hton
and o rtho e                                        e ha                                                      e ha
     . Temp e treet   ite
 o rtroom
 o n ee

                                                                                            er i e information ontin ed on atta hed pa e

  . S R          P RSO                R O R         TM         SM      TR SM SS O OR M              tate method
for ea h per on or entity er ed     r ant to . . i . . and or ontro in      on                      I er ed the
fo o in per on and or entitie by per ona de i ery o erni ht mai er i e or for tho e ho on ented in ritin to
     h er i e method by fa imi e tran mi ion and or emai a fo o . i tin the d e here on tit te a de aration
that per ona de i ery on or o erni ht mai to the d e i be omp eted no ater than    ho r after the do ment i
fi ed.

                                                                                            er i e information ontin ed on atta hed pa e

I de are nder pena ty of per ry nder the a                of the      nited tate that the fore oin i tr e and orre t.

      t                       i hae ee ri ht                                                    i hae    ee ri ht
                                 n dn                                                                   n u




          Thi form i mandatory. It ha been appro ed for    e by the    nited tate    an r pt y o rt for the   entra   i tri t of   a ifornia.

Jun 2014                                                               a e                                            4001-1.R S.RP.MOT O
